
	

113 HR 4648 IH: Renewable Energy Jobs Act
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4648
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Ruiz (for himself, Mr. Swalwell of California, Mr. Loebsack, Mrs. Napolitano, Mrs. Negrete McLeod, Mr. Huffman, Mr. Cárdenas, Mrs. Christensen, Mr. Ryan of Ohio, Ms. Roybal-Allard, Ms. Lofgren, Ms. Hahn, Mr. Sires, Mr. Hastings of Florida, Ms. Lee of California, Mr. Pastor of Arizona, Mr. Gene Green of Texas, Mr. Castro of Texas, Mr. Gutiérrez, Mr. Honda, Mrs. Bustos, Mr. Al Green of Texas, Mr. Garamendi, Mr. Horsford, Mrs. Capps, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide for the establishment of a pilot program to train individuals for employment in the
			 renewable energy and energy efficiency industries.
	
	
		1.Short titleThis Act may be cited to as the Renewable Energy Jobs Act.
		2.Alternative Energy Training and Employment Program
			(a)Pilot programThe Secretary of Labor shall carry out a pilot program to award competitive grants to States to
			 train individuals for careers in the renewable energy and energy
			 efficiency industries.
			(b)Grant awardsThe Secretary shall award grants under the pilot program to the five States with the highest
			 installed alternative energy power capacity.
			(c)Application
				(1)In generalA State that desires a grant under the pilot program shall submit an application to the Secretary
			 at such time, in such manner, and accompanied by such information as the
			 Secretary may reasonably require.
				(2)ContentsA grant application under the pilot program shall include the following:
					(A)Evidence of the installed alternative energy power capacity for wind, solar, and geothermal
			 facilities in that State.
					(B)A description of how the funds will be used to establish and administer a program designed to
			 provide skills training or on-the-job training for a significant number of
			 individuals and ensure lasting and sustainable employment in the renewable
			 energy and energy efficiency industries.
					(C)A description of the State’s option to coordinate with its State and local workforce investment
			 boards and Energy Efficiency Industry Councils in carrying out a program
			 funded by a grant under this Act, including through partnerships of local
			 boards with renewable energy and energy efficiency employers and other
			 appropriate providers of training services.
					(D)A description of the skills training, on-the-job training, or both that may be offered to
			 individuals by grant recipients, and how this training will lead to an
			 industry-recognized certificate or similar credential.
					(E)A description of how the State plans to prioritize grants among grant recipients.
					(F)A description of how the grant may be used to support existing programs focused on renewable energy
			 job creation.
					(d)Grant amountThe Secretary shall ensure that grants are of sufficient size to enable States to carry out all
			 required activities.
			(e)Duration of grantA grant under this section shall be for a period of 3 years.
			(f)Use of fundsA State receiving a grant under this section shall use the grant funds to—
				(1)reimburse a renewable energy and energy efficiency employer for the cost of providing on-the-job
			 training;
				(2)reimburse any of the following entities for the cost of providing skills training (or on-the-job
			 training if in partnership with an energy efficient employer)—
					(A)a labor organization;
					(B)a postsecondary educational institution; or
					(C)nonprofit organizations; and
					(3)conduct outreach to inform renewable energy and energy efficiency employers, labor organizations,
			 postsecondary educational institutions, non-profit organizations, and the
			 general public, including individuals in rural areas and Indian tribes,
			 of their eligibility or potential eligibility for participation in the
			 program.
				(g)ConditionsUnder the pilot program, a grant to a State shall be subject to the following conditions:
				(1)The State shall repay to the Secretary, on such date as shall be determined by the Secretary, any
			 amount received under the pilot program that is not used for the purposes
			 described in subsection (f).
				(2)The State shall submit to the Secretary, at such times and containing such information as the
			 Secretary shall require, reports on the use of grant funds.
				(h)Requirements of grant recipientsIn order to receive a grant made by a State under the pilot program, an entity described in
			 subsection (f) shall—
				(1)submit an application to the State that includes such other information and assurances as the State
			 may require; and
				(2)agree to submit to the State, for each quarter, a report containing such information as the
			 Secretary may specify.
				(i)Limitation on administrative costs
				(1)Federal administrationOf the amounts appropriated pursuant to the authorization of appropriations under subsection (l), 2
			 percent shall be made available to the Secretary for administrative costs
			 associated with implementing and evaluating the pilot program under this
			 section and for preparing and submitting the report required under
			 subsection (j).
				(2)State administrationThe Secretary shall determine the appropriate maximum amount of each grant awarded under this
			 section that may be used by the recipient for administrative and reporting
			 costs.
				(j)Report to CongressThe Secretary shall submit to Congress an annual report on the pilot program for each year of the
			 grant period. The report on the pilot program shall include a detailed
			 description of activities carried out under this section and an evaluation
			 of the program, and how many participants were employed by renewable
			 energy and energy efficiency employers within 6 months of completing the
			 training.
			(k)AppropriationsThere is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2015
			 through 2017, for the purpose of carrying out the pilot program.
			(l)DefinitionsFor purposes of this section:
				(1)The term Indian tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act
			 of 1994 (25 U.S.C. 479a).
				(2)The term installed alternative energy power capacity means the amount of wind, solar, and geothermal power generation, expressed in megawatts,
			 installed in a State.
				(3)The term labor organization has the meaning given such term in section 2 of the National Labor Relations Act.
				(4)The term on-the-job training means training by renewable energy and energy efficiency employers, a labor organization, a
			 postsecondary educational institution, or a nonprofit organization that is
			 provided to a paid participant while engaged in productive work that—
					
						(A)
						provides knowledge or skills essential to the full and adequate performance of the job;
					
						(B)
						provides reimbursement to the employer for the costs of providing the training and additional
			 supervision related to the training; and
					
						(C)
						is limited in duration as appropriate to the occupation for which the participant is being trained,
			 taking into account the content of the training, the prior work experience
			 of the participant, and the service strategy of the participant, as
			 appropriate.
					(5)The term postsecondary educational institution has the meaning given such term in section 101 of the Workforce Investment Act of 1998 (29 U.S.C.
			 2801).
				(6)The term renewable energy and energy efficiency employer means an entity that employs individuals in a trade or business in the renewable energy and energy
			 efficiency industries.
				(7)The term renewable energy and energy efficiency industries means any of the following industries:
					(A)The energy-efficient building, construction, or retrofits industry.
					(B)The renewable electric power industry, including the wind, solar, and geothermal energy industries.
					(C)The energy efficiency assessment industry that serves the residential, commercial, or industrial
			 sectors.
					(8)The term skills training means training by a labor organization, a postsecondary educational institution, or a nonprofit
			 organization that provides the knowledge and skills essential to specific
			 jobs in the renewable energy and energy efficiency industries.
				(9)The term State includes each of the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the Virgin Islands, the Commonwealth of the Northern Mariana Islands, the
			 Federated States of Micronesia, the Republic of the Marshall Islands, the
			 Republic of Palau, and the territories and possessions of the United
			 States.
				(10)The term workforce investment board refers to a State or local workforce investment board established pursuant to the Workforce
			 Investment Act of 1998 (20 U.S.C. 2801 et seq.) that coordinates job
			 training programs for that State or local area under that Act.
				
